EXHIBIT 10(ix)(b)





CHANGE OF CONTROL

EMPLOYMENT AGREEMENT





                        THIS AGREEMENT effective ____________, is between The
Clorox Company, a Delaware corporation (the "Company") and ________________ (the
"Executive").



                        The Board of Directors of the Company (the "Board"), has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company.  The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive's full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.



                        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:



                        1.  Certain Definitions.



                        (a)  The "Effective Date" shall mean the first date
during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs.  Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive's employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the "Effective Date" shall mean the date
immediately prior to the date of such termination of employment.



                        (b)  The "Change of Control Period" shall mean the
period commencing on the date hereof and ending on the third anniversary of the
date hereof; provided, however, that commencing on the date one year after the
date hereof, and on  each annual anniversary of such date (such date and each
annual anniversary thereof shall be hereinafter referred to as the "Renewal
Date"), unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.



                        (c)  "Henkel" shall mean Henkel, KGaA or any entity
controlled by Henkel KGaA.



The "Separation Period" shall mean the period from the Date of Termination
through the earlier of the first day of the month following the Executive's 65th
birthday or the date three years after the Date of Termination.



“Annual Bonus” shall mean the annual award the Executive receives in any year
under the Company’s Annual Incentive Plan (“AIP Plan”) and/or the Company’s
Executive Incentive Compensation Plan (“EIC Plan”)



                        (f) The "Average Annual Bonus" shall mean the average
Annual Bonus the Executive received for the three (3) completed fiscal years
immediately preceding the Date of Termination, provided that the First Year
Bonus Target, shall be used in the average computation for any year in which the
Executive was not eligible to participate in the AIP Plan and/or the EIC Plan
for the full fiscal year.



“Bonus Target” means the annual bonus that the Executive would have received in
a fiscal year under the AIP Plan and/or the EIC Plan, if the target goals had
been achieved.



“First Year Bonus Target” means the Executive’s Bonus Target as of June 30 for
the first fiscal year in which he was eligible to participate in the AIP Plan
and/or the  EIC Plan.



            2.  Change of Control.  For the purpose of this Agreement, a "Change
of Control" shall mean:



            (a)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30%, or in the
case of Henkel KGaA, or any person controlled by it ("Henkel"), more than the
percentage of the Company's issued common stock agreed to in paragraph 4(a) of
the June 18, 1981 agreement between the Company and Henkel, as amended, of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, including any
acquisition which by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person or by Henkel to more than the applicable percentage set forth above,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or



            (b)  Individuals who, as of the date hereof, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent  to the date hereof whose election, or nomination for election by the
Company's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, and if Henkel is not the
acquiring person, any individual nominated as a representative of Henkel
pursuant to the agreement between Henkel and the Company dated July 16, 1986,
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of  directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or



            (c)  Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or



            (d)  Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.



                        3.  Employment Period.



                        (a)  This Agreement shall become effective on the
Effective Date.  Before the Effective Date, the terms and conditions of the
Executive's employment shall be as set forth in the employment agreement between
the Executive and the Company effective __________________, (the "Current
Agreement") during the term thereof.  From and after the Effective Date, this
Agreement shall supersede the Current Agreement and any other agreement between
the parties with respect to the subject matter hereof.



                        (b)  The Company agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the

earlier of the second anniversary of such date or the first day of the month
following the Executive's 65th birthday (the "Employment Period").

                       



4.  Terms of Employment.



                        (a)  Position and Duties.  (i)  During the Employment
Period, (A) the Executive's position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned to the Executive at any time during the 120-day
period immediately preceding the Effective Date and (B) the Executive's services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location not more than 50 miles
from such location.



                                    (ii)  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive's reasonable best efforts to perform faithfully
and efficiently such responsibilities.  During the Employment Period it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions on a part-time
basis not to exceed five hours per week in the aggregate and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company in
accordance with this Agreement.  It is expressly understood and agreed that  to
the extent that any such activities have been conducted by the Executive prior
to the Effective Date, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company.



                        (b)  Compensation.



                                      (i)  Base Salary.  During the Employment
Period, the Executive shall receive an annual base salary ("Annual Base
Salary"), which shall be paid at a monthly rate, at least equal to twelve times
the highest monthly base salary paid or payable, including any base salary which
has been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs.  During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually.  Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement.  Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased.  As used in this Agreement, the term "affiliated companies" shall
include any company controlled by, controlling or under common control with the
Company.



                                    (ii)  Annual Bonus.  In addition to Annual
Base Salary, the Executive shall have the opportunity to earn, for each fiscal
year ending during the Employment Period, an Annual Bonus in cash at least equal
to the highest Annual Bonus the Executive had the opportunity to earn for any of
the last three full fiscal years prior to the Effective Date (annualized in the
event that the Executive was not employed by the Company for the whole of such
fiscal year).  Each such Annual Bonus shall be paid no later than the end of the
third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus.



                                    (iii)  Incentive, Savings and Retirement
Plans.  During the Employment Period, the Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to other peer executives of the Company and
its affiliated companies, but in no event shall such plans, practices, policies
and programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and its affiliated companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 120-day period immediately preceding the Effective Date or
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and its affiliated
companies.



                                    (iv)  Welfare Benefit Plans.  During the
Employment Period, the Executive and/or the Executive's family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
and its affiliated companies (including, without limitation, medical,
prescription drugs, dental, disability, salary continuance, severance pay,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.



                                    (v)  Expenses.  During the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by the Executive in accordance with the most
favorable policies, practices and procedures of the

Company and its affiliated companies in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.



                                    (vi)  Fringe Benefits.  During the
Employment Period, the Executive shall be entitled to fringe benefits,
including, without limitation, tax and financial planning services, payment of
club dues, and, if applicable, use of an automobile and payment of related
expenses, in accordance with the most favorable plans, practices, programs and
policies of the Company and its affiliated companies in effect  for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.



                                    (vii)  Office and Support Staff.  During the
Employment Period, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to exclusive personal
secretarial and other assistance, at least equal to the most favorable of the
foregoing provided to the Executive by the Company and its affiliated companies
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.



                                    (viii)  Vacation.  During the Employment
Period, the Executive shall be entitled to paid vacation in accordance with the
most favorable plans, policies, programs and practices of the Company and its
affiliated companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.



                        5.  Termination of Employment.



                        (a)  Death or Disability.  The Executive's employment
shall terminate automatically upon the Executive's death during the Employment
Period.  If the Company determines in good faith that the Disability of the
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may give to the Executive written notice in
accordance with Section 12(b) of this Agreement of its intention to terminate
the Executive's employment.  In such event, the Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the "Disability Effective Date"), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties.  For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative.



                         (b)  Cause.  The Company may terminate the Executive's
employment during the Employment Period for Cause.  For purposes of this
Agreement, "Cause" shall mean:



                          (i)  the willful and continued failure of the
Executive to perform substantially the Executive's duties with the Company or
one of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to the Executive by the Board, the Chief Executive
Officer or a senior officer of the Company which specifically identifies the
manner in which the Board, Chief Executive Officer or senior officer believes
that the Executive has not substantially performed the Executive's duties, or



                        (ii)  the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.



For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.



                        (c)  Good Reason.  The Executive's employment may be
terminated by the Executive for Good Reason.  For purposes of this Agreement,
"Good Reason" shall mean:



                           (i)  the assignment to the Executive of any duties
inconsistent in any respect with the Executive's position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 4(a) of this Agreement, or any other
action by the Company which results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;



                          (ii)  any failure by the Company to comply with any of
the provisions of Section 4(b) of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;



                          (iii)  the Company's requiring the Executive to be
based at any office or location other than as provided in Section 4(a)(i)(B)
hereof or the Company's requiring the Executive to travel on Company business to
a substantially greater extent than required immediately prior to the Effective
Date;



                          (iv)  any purported termination by the Company of the
Executive's employment otherwise than as expressly  permitted by this Agreement;
or



                          (v)  any failure by the Company to comply with and
satisfy Section 11(c) of this Agreement.

                       

For purposes of this Section 5(c), any good faith determination of "Good Reason"
made by the Executive shall be conclusive.



                        (d)  Notice of Termination.  Any termination by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
12(b) of this Agreement.  For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the  facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice).  The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive's or the
Company's rights hereunder.



                        (e)  Date of Termination.  "Date of Termination" means
(i) if the Executive's employment is terminated by the Company for Cause, or by
the Executive for Good Reason, the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be, (ii) if the Executive's
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies the Executive of such termination and

(iii) if the Executive's employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.



                        6.  Obligations of the Company upon Termination.



                        (a)  By the Executive for Good Reason; or by the Company
Other Than for Cause, Death or Disability.  If, during the Employment Period,
the Company shall terminate the Executive's employment other than for Cause or
Disability or the Executive shall terminate employment for Good Reason:



                (i)            the Company shall pay to the Executive in a lump
sum in cash within 30 days after the Date of Termination the aggregate of the
following amounts:



                        A.  the sum of (1) the Executive's Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the Average Annual Bonus and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid and in full satisfaction of the rights of the Executive thereto
(the sum of the amounts described in clauses (1),  (2), and (3) shall be
hereinafter referred to as the "Accrued Obligations"); and



                        B.  the amount equal to the product of (1) 3 and (2) the
sum of (x) the Executive's Annual Base Salary and (y) the Average Annual Bonus;
and



                        C.  an amount equal to the difference between (a) the
actuarial equivalent of the aggregate benefits under the Company's qualified
pension and profit-sharing plans (the "Retirement Plans") and any excess or
supplemental pension and profit-sharing plans in which the Executive
participates (collectively, the "Nonqualified Plans") which the Executive would
have been entitled to receive if the Executive's employment had continued for
the Separation Period, assuming (to the extent relevant) that the Executive's
compensation during the Separation Period would have been equal to the
Executive's compensation as in effect immediately before the termination or, if
higher, on the Effective Date, and that employer contributions to the
Executive's accounts in the Retirement Plans and the Nonqualified Plans during
the Separation Period would have been equal to the average of such contributions
for the three years immediately preceding the Date of Termination or, if higher,
the three years immediately preceding the Effective Date, and (b) the actuarial
equivalent of the Executive's actual aggregate benefits (paid or payable), if
any, under the Retirement Plans and the Nonqualified Plans as of the Date of
Termination (the actuarial assumptions used for purposes of determining
actuarial equivalence shall be no less favorable to the Executive than the most
favorable of those in effect under the Retirement Plan and the Nonqualified
Plans on the Date of Termination and the date of the Change of Control);



                (ii)            for the Separation Period, the Company shall
continue benefits to the Executive and/or the Executive's family at least equal
to those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 4(b)(iv) of this Agreement
if the Executive's employment had not been terminated or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies and their
families (in each case with such contributions by the Executive as would  have
been required had the Executive's employment not been terminated); provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility, and for purposes of determining eligibility
(but not the time of commencement of benefits) of the Executive for retiree
benefits pursuant to such plans, practices, programs and policies, the Executive
shall be considered to have remained employed during the Separation Period and
to have retired on the last day of such period.  The Separation Period shall not
be subtracted from the period of months for which the Executive is eligible for
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985.;



               (iii) if the Executive was entitled to receive financial planning
and/or tax return preparation benefits immediately before the Date of
Termination, the Company shall continue to provide the Executive with such
financial planning and/or tax return preparation benefits with respect to the
calendar year in which the Date of Termination occurs (including without
limitation the preparation of income tax returns for that year), on the same
terms and conditions as were in effect immediately before the Date of
Termination (disregarding for all purposes of this clause (iii) any reduction or
elimination of such benefits that was the basis of a termination of employment
by the Executive for Good Reason); and



                (iv)  the Executive shall be entitled to purchase the
Company-leased automobile, if any, being used by the Executive prior to
termination at the "buyout amount" specified by the vehicle's lessor.



                (v)            to the extent not theretofore paid or provided,
the Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the "Other Benefits").

           

To the extent any benefits described in Section 6(a)(ii) and (iii) cannot be
provided pursuant to the appropriate plan or program maintained for employees,
the Company shall provide such benefits outside such plan or program at no
additional cost (including without limitation tax cost) to the Executive.



                        (b)  Death.  If the Executive's employment is terminated
by reason of the Executive's death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive's legal
representatives under  this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  Accrued
Obligations shall be paid to the Executive's estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.



                        (c)  Disability.  If the Executive's employment is
terminated by reason of the Executive's Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits.  Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.



                        (d)  Cause; Other than for Good Reason.  If the
Executive's employment shall be terminated for Cause during the Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive (x) the Annual Base
Salary through the Date of Termination, (y) the amount of any compensation
previously deferred by the Executive, and (z) Other Benefits, in each case to
the extent theretofore unpaid.  If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits.  In such case, all Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.



                        7.  Non-exclusivity of Rights.  Nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Section 3(a), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies.  Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.



                         8.  Full Settlement.  The Company's obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and except as specifically provided in Section 6(a)(ii), such amounts shall not
be reduced whether or not the Executive obtains other employment.

                        9.  Certain Additional Payments by the Company.



                        (a)  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any interest or penalties are incurred by the Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
the Executive shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments, provided, however, that a Gross-Up Payment shall only
be made in the event that application of the gross-up feature would result in
the Executive receiving total after-tax Payments of at least one hundred five
percent (105%) of the benefits the Executive would be entitled to receive
without becoming subject to the tax imposed by Section 4999 of the Code
("Maximum Amount"). In the event that a Gross-Up Payment under this Agreement
would result in total after-tax Payments of less than one hundred five percent
(105%) of the Maximum Amount, the Executive's Payments shall be capped at the
Maximum Amount. If the Payments become subject to the cap described above, the
amount due to the Executive under Sections 6(a)(i)A, 6(a)(i)B or  6(a)(i)C 
(cash Payments) shall be reduced initially; thereafter, the Management
Development and Compensation  Committee of the Company’s Board of Directors
shall determine how the Payments subject to the cap shall be paid.



                        (b)  Subject to the provisions of Section 9(c), all
determinations required to be made under this Section 9, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Ernst & Young LLP or such other certified public accounting firm as may be
designated by the Executive (the "Accounting Firm"), which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company.  In the event that
the Accounting Firm is serving as accountant or auditor for the individual, 
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).  All fees and expenses of the Accounting Firm shall
be borne solely by the Company.  Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm's determination.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts its
remedies pursuant to Section 9(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.



                        (c)  The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:



                 (i)   give the Company any information reasonably requested by
the Company relating to such claim,



                (ii)            take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,



                 (iii)            cooperate with the Company in good faith in
order effectively to contest such claim, and



                (iv)            permit the Company to participate in any
proceedings relating to such claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 9(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.



                        (d)  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company's complying with the requirements of Section 9(c)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable  thereto).  If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.



                    10.  Post Termination Obligations.



                    (a)  Proprietary Information Defined.  "Proprietary
Information" is all information and any idea in whatever form, tangible or
intangible, pertaining in any manner to the business of the Company or any
Affiliated Company, or to its clients, consultants, or business associates,
unless:  (i) the information is or becomes publicly known through lawful means;
(ii) the information was rightfully in the Executive's possession or part of his
general knowledge prior to his employment by the Company; or (iii) the
information is disclosed to the Executive without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and did not learn of it, directly or
indirectly, from the Company.



                    (b)  General Restrictions on Use of Proprietary
Information.  The Executive agrees to hold all Proprietary Information in strict
confidence and trust for the sole benefit of the Company and not to, directly or
indirectly, disclose, use, copy, publish, summarize, or remove from Company's
premises any Proprietary Information (or remove from the premises any other
property of the Company), except (i) during his employment to the extent
necessary to carry out the Executive's responsibilities under this Agreement,
and (ii) after termination of his employment as specifically authorized in
writing by the Board.



                    (c)  Non-Solicitation and Non-Raiding.  To forestall the
disclosure or use of Proprietary Information in breach of Section 10(b), and in
consideration of this Agreement, Executive agrees that for a period of two years
after termination of his

employment, he shall not, for himself or any third party, directly or indirectly
(i) divert or attempt to divert from the Company (or any Affiliated Company) any
business of any kind in which it is engaged, including, without limitation, the
solicitation of its customers as to products which are directly competitive with
products sold by the Company at the time of the Executive's termination, or
interference with any of its suppliers or customers, or (ii) solicit for
employment any person employed by the Company, or by any Affiliated Company,
during the period of such person's employment and for a period of one year after
the termination of such person's employment with the Company.


                    (d)  Contacts with the Press.  Following termination, the
Executive will continue to abide by the Company's policy that prohibits
discussing any aspect of Company business with representatives  of the press
without first obtaining the permission of the Company's Public Relations
Department.



                    (e)  Remedies.  Nothing in this Section 10 is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act
(California Civil Code Section 3426), or otherwise available under law.



                    (f)  In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive pursuant to this Agreement.



                        11.  Successors.



                        (a)  This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.



                        (b)  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.



                        (c)  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore  defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.



                        12.  Miscellaneous.



                        (a)  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.



                        (b)  All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:






                        If to the Executive:



                        To the address written below the Executive's signature
on the last page of this Agreement.





                        If to the Company:



                        The Clorox Company

                        1221 Broadway

                        Oakland, California  94612



                                    Attention:  General Counsel





or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.



                        (c)  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.



                        (d)  The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.



                        (e)  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and by a
duly authorized representative of the Company other than Executive.  By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform, provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.  No failure to exercise and no delay in exercising any
right, remedy, or power hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, or power hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, or power provided herein or by law or in equity.



                        (f)  Together with the Current Agreement, the terms of
this Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and may not
be contradicted by evidence of any prior or contemporaneous agreement.  The
parties further intend that this Agreement and the Current Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding involving either Agreement.  The Current Agreement and
this Agreement supersede any prior Agreements, written or oral, between the
Company and the Executive concerning the terms of his employment.



                        13. Executive Acknowledgment.  Executive acknowledges
(a) that he has consulted with or has had the opportunity to consult with
independent counsel of his own choice concerning this Agreement and has  been
advised  to do so by the Company, and (b) that he has read and understands the
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.



                        14.  Arbitration.  Any controversy between the Executive
or the Executive's heirs or estate and the Company or any employee of the
Company, including but not limited to, those involving the construction or
application of any of the terms, provisions or conditions of this Agreement or
otherwise arising out of or related to this Agreement, shall be settled by
arbitration before a single arbitrator in accordance with the then current
commercial arbitration rules of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof.  The location of the arbitration shall be San
Francisco, California if the Executive's current or most recent location of
employment with the Company is or was located in Alameda County, California.  If
it is or was elsewhere, the arbitration shall be held at the city nearest to the
Executive's last location of employment with the Company which has an office of
the American Arbitration Association.  The arbitrator shall award attorney's
fees to the Executive to the extent that the Executive prevails in the
arbitration proceeding.



                        The parties have duly executed this Agreement as of the
effective date that appears at the beginning of this Agreement.







THE CLOROX COMPANY

The Company











By:                                                                 
                                                 

            P. D. Bewley             (Executive)

            It’s Senior Vice President

                                    _________________________

                                    (Address)

                                    _________________________



                                    _________________________



